DETAILED ACTION
	Claims 1-18, 21, 23-24 and 26-32 are present. Claims 17, 18, 21, 23, 28-29 and 31 remain withdrawn.
All objections and rejections raised in prior Office Actions are withdraw unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
MPEP 608.01(n) sets forth:
In accordance with 35 U.S.C. 112(d), or pre-AIA  35 U.S.C. 112, fourth paragraph, a claim in dependent form shall contain:
(i) a reference to a claim previously set forth, and 
(ii) then specify a further limitation of the subject matter claimed. 
A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Following the statute, the test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends and specify a further limitation of the subject matter claimed. For example, if claim 1 recites the combination of elements A, B, C, and D, a claim reciting the structure of claim 1 in which D was omitted or replaced by E would not be a proper dependent claim, even though it placed further limitations on the remaining elements or added still other elements. A dependent claim does not lack compliance with 35 U.S.C. 112(d) simply because there is a question as to the significance of the further limitation added by the dependent claim.

more than two aliquot additions.”  Claim 14 depending from claim 14 recites “comprising at least two . . . aliquot additions.”  As such, the scope of claim 14 includes two aliquot additions while the scope of independent claim 1 is limiting to “more than two aliquot additions” (i.e. three or more aliquot additions).  As such, dependent claim 14 omits a limitation from claim 1 being “more than two aliquot additions” such that claim 14 is broader than claim 1 and does not satisfy the test for proper dependency from independent claim 1 as set forth in MPEP 608.01(n).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 12-15, 26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puri et al. (Improving the performance of enzymes in hydrolysis of high solids paper pulp derived from MSW, Biotechnol. Biofuels 6 (2013): 107) (see IDS) further in view of Bharathiraja et al. (Insights on Lignocellulosic Pretreatments for Biofuel Production- SEM and Reduction of Lignin Analysis, Int. J. ChemTech. Res. 6 (2014): 4334-44), Benson et al. (U.S. 2016/0376621 A1) (see IDS), Wayman et al. (Bioconversion of waste paper to ethanol, Process Biochem. 27 (1992): 239-45) and Puri (Process improvement for the production of fermentable sugars using paper pulp derived from municipal solid waste, Ph.D. thesis, University of Southampton, 2014) (Puri 2d) as evidenced by Montella et al. (Saccharification of newspaper waste after ammonia fiber expansion or extractive ammonia, AMB Expr. 6 (2016): 18).
Puri et al., abstract, teach:
The two-stage hydrolysis process developed could give an overall glucan conversion of 88%, with an average glucose concentration close to 8% in 4 days, thus providing an ideal starting point for ethanol fermentation with a likely yield of 4 wt%. This is a significant improvement over a single-step process. This hydrolysis configuration also provides the potential to recover the sugars associated with residual solids which are diluted when washing hydrolysed pulp.
As such, the processes taught by Puri et al. relate to methods of increasing sugar yield for lignocellulose biomass relative to a single-step process.
Puri et al. teach several two-stage hydrolysis procedures as summarized in Table 1 of Puri et al. including entry “D” being “Two stage hydrolysis with intermediate wash step.”  The “Two stage hydrolysis with intermediate wash step,” as taught on page 9, left column:
After primary hydrolysis of MSW pulp for 48 hours the hydrolysate was centrifuged and the supernatant, consisting of the concentrated sugar solution, was separated from the residual solid. The residual centrifuged pulp was then washed once for 1 hour with 100 ml of water at either pH 5 or pH 9. The enzyme activity of the supernatants was determined by first separating the enzymes from the sugars by ultrafiltration and then by assaying the filter paper and β-glucosidase activity.
The washed residue was re-suspended in a pH 5 solution (volume equivalent to the removed sugar solution) and, without the addition of further enzyme, was then incubated at 50°C and tumbled to promote second stage hydrolysis. Samples were removed from the hydrolysis reaction mixture at regular intervals and assayed for their sugar concentration using HPAEC.
Regarding performance of a “primary hydrolysis of MSW pulp,” Puri et al., page 3, left column, disclose:
“Preliminary experiments using different enzyme addition strategies were carried out to establish the best procedure for enzyme dosing when using the MSW pulp. In these the enzyme preparation was added either directly or mixed with dilution water at a 1:145 ratio of enzyme : pH 5 water. In both cases the hydrolysis was carried out at a TS [total solids] concentration of 15% for a 48-hour period. The glucan conversion was equivalent in each case, at 67.3 ± 0.03 for direct addition and 66.8 ± 0.02 when diluted. This result confirms that mixing by tumbling allowed even distribution of the enzyme within the pulp.
A fed-batch experiment, in which the same total amount of solid was added but in equal aliquots at hourly intervals, was also trialled in this study but did not show any major advantage over batch addition as there was no increase in the final hydrolysis conversion, only a slightly faster initial liquefaction rate. There was also no increase in conversion when a split batch configuration was used, with half the substrate and enzymes added 6 hours after the first half. As no advantage could be seen at laboratory scale in using either a fed or split batch mode of operation, all further hydrolysis experiments were carried out in batch mode with mixing by tumbling.”
The above description of “half the substrate and enzymes added 6 hours after the first half” is a description of enzymatic hydrolysis of a lignocellulosic biomass being a municipal solid waste (MSW) pulp wherein the hydrolysis comprises aliquot additions of enzyme and the lignocellulosic biomass.  That is, the broadest reasonable interpretation of “aliquot additions” is two or more additions of enzyme as recited in claim 14 and lignocellulosic biomass wherein the split batch hydrolysis taught by Puri et al. where a first half of substrate and enzymes is added followed by addition of a second half of substrate and enzymes is aliquot additions of enzyme and lignocellulosic biomass. The specification, page 9, lines 4-6, define “high solids” as “a total solids (TS) concentration of greater than 15%” such that the hydrolysis carried out at TS et al. is a high solids concentration of lignocellulosic biomass.  Further, any mixture of MSW pulp with water at TS 15% is an act that obtains or results in a slurry as understood in the art.
The enzymes used in the hydrolysis taught by Puri et al. is done using the “commercial cellulase mixture Cellic CTec3 (Novozymes, Copenhagen, Denmark).” Puri et al., page 7, right column. As evidenced by Montella et al., page 3, left column, Cellic® Ctec3 is well-understood in the art to be a mixture of cellulases and hemicellulases as recited in claim 5.  The MSW pulp utilized in Puri et al. “has been first autoclaved and then washed to remove plastic, metals and mineral contaminants.”  Puri et al., page 7, right column. Puri et al. do not state the specific procedures under which the described MSW is autoclaved.  However, Bharathiraja et al., page 4440, teach that autoclave treatment of lignocellulosic biomass for conversion to biofuel is typically done at 121[Symbol font/0xB0]C and 15 psi, wherein 15 psi is approximately 103 kPa.  As such, at the time of filing the ordinarily skilled artisan would have been motivated to perform any autoclaving of any lignocellulosic material including MSW at a temperature of 121[Symbol font/0xB0]C at a pressure of 15 psi since Bharathiraja et al. teach that the same is an effective temperature for autoclaving lignocellulosic material prior to further processing.  Again, Puri et al. do not teach any alkali (e.g. ammonia, sodium hydroxide) or strong acid treatment of MSW is performed.  As such, Puri et al. fully teach and suggest providing and hydrolysis of MSW using treatments that do not include or require a temperature above 130[Symbol font/0xB0]C, a pressure above 110 kPa or use of strong acid or base wherein Bharathiraja et al. is cited only for its teachings that an ordinarily skilled artisan at the time of filing would understand that typical and standard autoclave conditions are 121[Symbol font/0xB0]C and 15 psi.
Puri et al. discuss performance of primary hydrolysis of MSW 1) by a batch hydrolysis, 2) by fed-batch hydrolysis wherein equal aliquots of lignocellulose is added hourly, and 3) by split batch wherein a first half (i.e. a first aliquot) of lignocellulose substrate and enzyme is added followed by a second half (i.e. a second aliquot) of lignocellulose substrate and enzyme. Puri et al. state that no significant advantage was observed for either a fed batch or split batch mode of operation over a batch mode of operation such that “all further hydrolysis experiments were carried out in batch mode.” Puri et al., page 3, bridging columns. As such, Puri et al. is not considered to directly disclose performing either the described fed-batch or split batch primary hydrolysis of MSW followed by “washing of the residual lignocellulosic biomass” as recited in claim 1 since “all further hydrolysis experiments were carried out in batch mode” wherein such washing is in preparation for such further hydrolysis experiments.
However, Puri et al. directly state that batch fed and split batch configurations performed at least as well as batch mode where “[T]here was no increase in conversion when a split batch configuration was used” [i.e. the same performance in hydrolysis was achieved using split batch relative to batch].  Puri et al., page 3, left column.  Since Puri et al. openly teach that each of 1) batch hydrolysis, 2) fed-batch hydrolysis, and 3) split batch hydrolysis are comparable in performance in primary hydrolysis the ordinarily skilled artisan at the time of filing would have been motivated to utilize any of these modes of hydrolysis for primary hydrolysis since Puri et al. teach that all effectively hydrolyze MSW as taught by Puri et al. 
Further, Benson et al., para. [0062], teach that in “a process for the enzymatic hydrolysis of lignocellulosic biomass for generating a cellulose hydrolysate with reduced feed back inhibition compared to standard fed batch processes. The preferred process of the invention includes the steps of filling the reactor with water and then carrying out sequential [i.e. aliquot] additions of lignocellulosic prehydrolysate and enzymes at a constant ratio over a predetermined time.” Benson et al. state that such reduction of feedback inhibition reduces the overall time need to reach conversion of a lignocellulose substrate by hydrolysis wherein reducing the time needed for hydrolysis is openly taught by Benson et al. as being advantageous.  Benson et al., abstract.  Benson et al., para. [0008] mentions municipal paper waste as a source of lignocellulosic biomass.
Benson et al., in the working example, para. [0094], illustrates “Co-addition of corncobs prehydrolysate at 35% DM and liquid enzyme was made over a period of 16 h. Ten additions were carried out with a gap of 105 min in-between each addition such as described in FIGS. 1A and 1B (dotted line). The first addition of prehydrolysate and enzyme was carried out at time zero of the hydrolysis feed time,” which is a description of aliquot addition of lignocellulose substrate (e.g. corn cobs) and enzyme in 10 separate aliquots with a number greater than two aliquots.  
“We have previously found that small sequential additions of new feed and enzymes carried out on a regular basis gave much faster hydrolysis than adding the total mass of feed and enzymes in one addition.” Benson et al., para. [0068].  In particular, Benson et al., abstract, counsels that “The overall et al. teach that a number of aliquot additions of substrate and enzyme, that is aliquot additions greater than two, is required to reduce reaction time to reach conversion. 
Wayman et al., abstract, further teach methods of the production of ethanol from waste paper including from municipal solid waste (MSW).  Wayman et al., pages 242-243, teach several variations (Variations 1-4) for conversion of shredded white office paper (SWOP). Variation 4 of Wayman et al., page 243, left column, was performed by simultaneous saccharification and fermentation with “2 g SWOP plus 138 IU enzyme being added 10 times over 5 days,” which yielded 6.8% ethanol by volume.  While Wayman et al. relates to simultaneous saccharification and fermentation, Wayman et al. evidence that it is a known technique at the time of filing to saccharify/hydrolyze paper waste products by addition of aliquots of paper/lignocellulose substrate and enzyme multiple times over a time period including 10 separate aliquots with an expectation of obtaining significant saccharification. 
It is not clear from Puri et al. that the “fed-batch” mode as taught by Puri et al. has aliquot addition of enzyme in addition to aliquot addition of lignocellulose substrate.  However, as taught by Benson et al. and Wayman et al., at the time of filing the ordinarily skilled artisan would have been motivated to perform any fed batch hydrolysis of lignocellulosic substrate, including waste paper such as the MSW pulp taught by Puri et al., by aliquot additions greater than two of lignocellulose and enzymes at a constant ratio over a predetermined time since the same is directly suggested by Benson et al. to reduce feedback inhibition as to reduce the overall time to reach conversion of the lignocellulose substrate even if the product yield of sugars is unchanged.  Benson et al., abstract, teach that batch frequency be approximately hourly (e.g. 80 to 105 minutes) such that multiple additions of substrate and enzymes greater than two will occur over any reasonable hydrolysis time, such as the 10 additions illustrated in para. [0094] of Benson et al. or the 24- or 48-hour primary hydrolysis period described by Puri et al.  Further, Wayman et al. teach that aliquot addition of a waste paper product and enzyme several times, including 10 times, is a well-known technique at the time of filing to achieve saccharification of a waste paper product.  
et al. do not state any particular advantage to be obtained by “fed batch” or “split batch” primary hydrolysis of MSW lignocellulose, at the time of filing in view of the teachings of Benson et al. and Wayman et al. the ordinarily skilled artisan would have been motivated to perform either “split batch” or “fed batch” for primary hydrolysis followed by second stage hydrolysis as taught by Puri et al. in order to reduce the time period needed for such primary hydrolysis, wherein as instructed by Benson et al. “fed batch” hydrolysis of any lignocellulose substrate is to be performed by “sequential [i.e. aliquot] additions of lignocellulosic prehydrolysate and enzymes at a constant ratio over a predetermined time” such that several such aliquot additions of substrate and enzyme in an amount greater than 2 and typically much greater than 2, such as 10, as illustrated in para. [0094] of Benson et al.  
Further, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. . . . Furthermore, ;[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.’” MPEP 2123(II).  Puri et al., as discussed, directly teach the primary hydrolysis by two separate aliquot additions of MSW pulp substrate and enzyme which performed as well as a single addition of MSW pulp and enzyme such that Puri et al. does not disparage or otherwise teach away from aliquot addition as effective to hydrolyze MSW pulp.  Further, Benson et al. and Wayman et al. teach that it is known to hydrolyze lignocellulose products by multiple aliquot additions of lignocellulose substrate and enzyme, including 10 separate such aliquot additions, wherein Benson et al., para. [0068], teach an expectation that “We have previously found that small sequential additions of new feed and enzymes carried out on a regular basis gave much faster hydrolysis than adding the total mass of feed and enzymes in one addition.” As such, the teachings of Benson et al. and Wayman et al. set forth an expectation that dividing addition of a lignocellulose substrate (including waste paper or MSW pulp) into several aliquots for addition to a hydrolysis reaction can yield faster hydrolysis which may not be apparent when only two aliquots are used as demonstrated by Puri et al.  Regardless, dividing the addition to lignocellulose substrate and enzyme into several aliquot additions, including 10 such aliquot additions, is a well-known method in the prior art for hydrolysis of lignocellulose substrates including waste paper substrates that has been established in at least the cited prior art of Benson et al. and Wayman et al. to be successful in obtaining significant amounts of 
As discussed above, Puri et al. teach several two-stage hydrolysis procedures as summarized in Table 1 of Puri et al. including entry “D” being “Two stage hydrolysis with intermediate wash step.”  The “Two stage hydrolysis with intermediate wash step, as taught on page 9, left column:
After primary hydrolysis of MSW pulp for 48 hours the hydrolysate was centrifuged and the supernatant, consisting of the concentrated sugar solution, was separated from the residual solid. The residual centrifuged pulp was then washed once for 1 hour with 100 ml of water at either pH 5 or pH 9. The enzyme activity of the supernatants was determined by first separating the enzymes from the sugars by ultrafiltration and then by assaying the filter paper and β-glucosidase activity.
The washed residue was re-suspended in a pH 5 solution (volume equivalent to the removed sugar solution) and, without the addition of further enzyme, was then incubated at 50°C and tumbled to promote second stage hydrolysis. Samples were removed from the hydrolysis reaction mixture at regular intervals and assayed for their sugar concentration using HPAEC.
Again, the ordinarily skilled artisan would have been motivated to perform primary hydrolysis of MSW lignocellulose pulp by fed batch hydrolysis with “sequential [i.e. aliquot] additions of lignocellulosic prehydrolysate and enzymes at a constant ratio over a predetermined time” with a number of aliquots more than two, as discussed above, in order to achieve the benefit of reduced time needed for such primary hydrolysis as suggested by Benson et al.  After performance of a primary hydrolysis, by whatever means, Puri et al. directly instructs the following in order to achieve second stage hydrolysis:
Centrifuging the hydrosylate and removing the supernatant containing concentrated sugars [i.e. removal of sugars from a slurry being the primary hydrolysis of MSW];
Separating the remaining residual solid that is a residual lignocellulosic biomass;
Washing the residual lignocellulosic biomass with water having a pH of 5 or 9 as to obtain a washed residual lignocellulosic biomass, where the washing does not include addition of enzyme; and
Resuspending the washed residual lignocellulosic biomass without the addition of further enzyme to promote a second stage hydrolysis, which necessarily forms a slurry, wherein second stage hydrolysis then proceeds.
The above is a description and teaching to perform all of the following method steps as encompassed by claims 1, 2, 13, 14, 15, 26 and 30.
A method for obtaining sugar from a high solids concentration of lignocellulosic biomass by:
a. enzymatic hydrolysis of a lignocellulosic biomass to obtain a slurry, wherein the hydrolysis comprises more than two aliquot additions of enzyme and lignocellulosic biomass [e.g. at least three or more aliquot additions of enzyme and substrate during one hydrolysis reaction]; 
b. removal of sugars from the slurry by centrifugation [i.e. removing sugars directly from a slurry] and washing of the residual lignocellulosic biomass with water having a pH of 5 or 9 [as stated in claim 13] to obtain washed residual lignocellulosic biomass, wherein such removal of sugars and washing does not include addition of enzymes; and
c. resuspending the washed residual lignocellulosic biomass in fresh water followed by hydrolysis to obtain a slurry, that undergoes further second stage hydrolysis without addition of enzymes as recited in claims 2 and 26.
wherein the method does not include any pre-treatment by milling or treatments which require a temperature above 130°C, a pressure above 110 kPa and the use of a strong acid or strong base including no use of sodium hydroxide and sulfuric acid.
It is emphasized that the removal of sugars and washing step taught by Puri et al. is always performed without the addition of any enzymes. “[R]esidual sugars retained in the solids were removed by washing at pH 5 before being resuspended in pH 5 in phosphoric acid solution for second stage hydrolysis without further enzyme addition.”  Puri et al., page 4, right column.  In embodiments of Puri et al. where enzyme (β-glucosidase) is added to a secondary hydrolysis, such enzyme is added after washing to remove residual sugars.  “β-glucosidase was therefore added as a single enzyme component to the make-up water after the pH 5 wash.”  Puri et al., 2d, page 5, left column.
Regarding recitation in claim 1 that the washed residual lignocellulosic biomass (e.g. biomass residue remaining after primary hydrolysis) has less than about 6% ash, Puri et al., page 3, left column, et al., page 3, left column, state that the MSW contained 24% lignin and 3% ash with the remaining 73% of the mass being material that can yield various sugars upon hydrolysis.  Table 1, entry “D,” of Puri et al. state an approximately 67% conversion in primary hydrolysis such that it appears that more than half the mass of the original MSW pulp is present in the washed residual lignocellulosic biomass obtained after primary hydrolysis.  As such, at the time of filing, it cannot be considered to be inventive to obtain a washed residual lignocellulosic biomass containing less than 6% ash since for the reasons stated above the ordinarily skilled artisan at the time of filing would have expect to obtain a residual lignocellulosic biomass having less than about 6% ash when starting from a MSW pulp containing only 3% ash.
	Regarding claim 3, the specification, page 11, line 7, defines autoclaving as a “pre-treatment” that alters the structure of lignin and therefore within the broadest reasonable interpretation of “removal of some lignin” as far as the native structure of lignin is altered.  As discussed above, Puri et al. directly teaches autoclaving of MSW pulp prior enzymatic hydrolysis as recited in claim 1, step “a.” It is noted that the working examples of the specification, page 18, lines 11-12, include a step of autoclaving prior to enzyme addition.
	Regarding claim 12, Puri et al., page 3, left column, directly state that primary hydrolysis is to be performed with “mixing by tumbling” which is considered to meet the limitation of enzymatic hydrolysis conducted with agitation.
	Regarding further recitation in claim 1 of “wherein the method does not include any pre-treatment by milling,” Puri et al. makes no mention of any requirement for municipal solid waste pulp to be produced by milling.  Again, Puri et al. state that municipal solid waste pulp “was provided by Fiberight Ltd from its pilot plant in Lawrenceville, Virginia, USA. The municipal solid waste (MSW) had been first autoclaved and then washed to remove plastic, metals and mineral contaminants, and was supplied at a total solids (TS) content of 30.0 -37.5% after mechanical dewatering.” Puri et al., page 7, right column.  Since Puri et al. teach that the primary treatment of MSW to produce a solid waste pulp is autoclaving and washing et al. by treatment by autoclaving and washing without any milling step since Puri et al. do not teach that milling is required or desirable for treating municipal solid waste as taught.  Further, Puri 2d contains a similar disclosure as Puri et al. as related to fermentable sugar production by enzyme treatment of MSW.  Puri 2d, Puri 2d, pages 102 and 132, report “the milling treatment used in this work did not improve the hydrolysability of the pulp and in fact decreased the hydrolysis yield” and “It was found that reducing the particle size by milling to <=0.5 mm did not enhance conversion, and in fact hindered the process possibly due to the release of inhibitory compounds into the reaction mixture.”  As such, in the view of the teachings of Puri 2d, an ordinarily skilled artisan at the time of filing would have readily recognized that it is advantageous for the enzymatic hydrolysis of MSW pulp to not pretreat such MSW pulp by milling since Puri 2d teach that milling MSW pulp disadvantageously decreases hydrolysis yield.

Claims 1-5, 12-15, 26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puri et al., Bharathiraja et al., Benson et al., Puri 2d and Wayman et al. as applied to claims 1-3, 5, 12-15, 26 and 30 above, and further in view of Taherzadeh et al. (Pretreatment of Lignocellulosic Wastes to Improve Ethanol and Biogas Production, Int. J. Mol. Sci. 9 (2008): 1621-51) as evidenced by Montella et al.
	Regarding claim 4 regarding, several techniques for pretreatment of MSW are known in the prior art for enhancing product production including ethanol therefrom.  Taherzadeh et al., abstract, explain that “enzymatic hydrolysis of lignocelluloses with no pretreatment is usually not so effective because of high stability of the materials to enzymatic or bacterial attacks. The present work is dedicated to reviewing the methods that have been studied for pretreatment of lignocellulosic wastes for conversion to ethanol or biogas.” “Lignocelluloses are often a major or sometimes the sole components of different waste streams from various industries, forestry, agriculture and municipalities” (i.e. MSW). Taherzadeh et al., abstract.  Table 1 of Taherzadeh et al. list several pretreatment processes for lignocellulose materials including “Solvent extraction of lignin” to assist in the conversion of lignocellulose to ethanol.  In particular, “Organosolv can be used to provide treated cellulose suitable for enzymatic hydrolysis, using an
i.e. solvent extraction] to remove or decompose the network of lignin [as recited in claim 3] and possibly a part of the hemicellulose.” Taherzadeh et al., page 1636.  At the time of filing, the ordinarily skilled artisan would have been motivated to utilize any of the pretreatment methods stated in Table 1 of Taherzadeh et al. on any appropriate lignocellulose material including MSW as taught by Puri et al. since Taherzadeh et al. teach that the same pretreatment methods assist in the effectiveness of enzymatic hydrolysis of lignocellulose.  For this reason, at the time of filing the ordinarily skilled artisan would have been motivated to perform solvent extraction as taught in Table 1 of Taherzadeh et al. on the MSW of Puri et al. prior to enzymatic hydrolysis in order to assist in the enzymatic hydrolysis as suggested by Taherzadeh et al.

Claims 1-3, 5-15, 26-27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puri et al., Bharathiraja et al., Benson et al., Puri 2d and Wayman et al. as applied to claims 1-3, 5, 12-15, 26 and 30 above, and further in view of Van Dyk et al. (A review of lignocellulose bioconversion using enzymatic hydrolysis and synergistic cooperation between enzymes, Biotechnol. Adv. 30 (2012): 1458-1480) and Kumar et al. (Effects of Cellulase and Xylanase Enzymes on the Deconstruction of Solids from Pretreatment of Poplar by Leading Technologies, Biotechnol. Prog. 25 (2009): 302-14) as evidenced by Montella et al.
	Puri et al. do not directly teach the performance of any enzyme hydrolysis in the presence of a surfactant such as PEG6000 as recited in claims 6-11 and 27.  Puri et al. describe that “hydrolysis at high total solids concentration can lead to a decrease in substrate conversion . . . . Explanations for this include . . . irreversible binding of adsorbed enzyme to the substrate, including non-productive binding to lignin.” Puri et al., bridging pages 1-2.
	Van Dky et al., abstract, discuss the use of enzymes for hydrolysis of lignocellulose wherein “Many factors affect the enzymes and the optimisation of the hydrolysis process, such as enzyme ratios,
substrate loadings, enzyme loadings, inhibitors, adsorption and surfactants.”  Van Dyk et al., page 1472, right column, similarly teach that “Several factors can reduce enzyme loading. Washing of the substrate to remove any inhibitory compounds prior to enzyme hydrolysis can lead to reduced enzyme loading, as well as the addition of compounds such as Tween 20, BSA and PEG 6000 which reduce non-Kumar and Wyman, 2009a).” “Several reasons have been put forward as to why the presence of lignin reduces hydrolysis: . . . “The cellulases become non-specifically adsorbed to the lignin which reduces the productive hydrolysis of the substrate.” Van Dyk et al., page 1461, left column.
	As such, Puri et al. and Van Dyke et al. teach that non-productive absorption of enzymes, particularly to lignin in lignocellulose substrates, disadvantageously reduces hydrolysis.   Van Dyk et al. expressly teach that the inclusion of compounds including PEG 6000 in an enzymatic hydrolysis can reduce non-productive adsorption and beneficially result in reduced enzyme loading (i.e. a decrease in the amount of enzyme required).  As such, at the time of filing, the ordinarily skilled artisan would have been motivated to include PEG 6000 as present in enzymatic hydrolysis of any lignocellulose material including the primary hydrolysis of MSW as taught by Puri et al. in order to achieve the advantages of reduced non-productive adsorption of enzyme and/or decreased enzyme loading as taught by Van Dyk et al.
	Regarding claim 8, the teaching of Van Dyk et al. that a compound such as PEG6000 “can lead to reduced enzyme loading” is considered to be a description “a decrease in enzyme requirement.”  Further, the description by Puri et al. adsorption of enzymes “can lead to a decrease in substrate conversion” is a understood as informing the skilled artisan at the time of filing that a reduction in adsorption of enzyme due to addition of PEG6000 is fully expected to lead to an increase in sugar yield.  Regarding recitation in claims 9 and 10 of “wherein . . .same or greater sugar yields with about 10% . . . less enzyme” and “wherein . . . sugar yields are increased by at least 1%,” respectively, a “whereby [or wherein] clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” MPEP 2111.04(I).  Here, the recited decrease in enzyme requirement or increase in sugar yield recited in claims 9 and 10, respectively, is the simple expression of the intended result of inclusion of PEG6000 in a hydrolysis reaction as addressed above and is therefore not given weight in view of the guidance of MPEP 2111.04(I).  Further, Puri et al. and Van Dyke et al. directly suggest an increase in sugar yield and/or reduced enzyme requirement upon reduction of non-productive enzyme adsorption.  At the time of filing, the ordinarily skilled artisan would have been motivated to add an amount of PEG6000 that achieves an optimal effect in achieving “a decrease in enzyme requirement,” including at least a 10% decrease in enzyme requirement, as instructed by Van Dyk et al. since Van Dyk et al. teach that additional of PEG6000 to decrease enzyme requirement is beneficial.  Further, based upon the teachings of Van Dyk et al. the ordinarily skilled artisan at the time of filing would have expected addition of PEG6000 to achieve increased sugar yield as far as non-productive adsorption of enzyme is reduced including an increase of at least 1% as recited in claim 10.
	Regarding claim 11, Van Dyk et al. cites Kumar et al. as indicated above.  Kumar et al., page 304, left column, teach the application of PEG6000 to a lignocellulose substrate at a “loading of 300 mg/g glucan.” “Pretreated poplar solids were incubated with one of these additives [e.g. PEG6000] at hydrolysis temperature for at least 4 h prior to enzyme addition.” Kumar et al., page 304, left column. The preceding is understood as a description of the addition of 0.3% (i.e. 0.3 g) PEG6000 per gram of the solid (i.e. dry) poplar lignocellulose substrate.  At the time of filing, the ordinarily skilled artisan would have been motivated to utilize the same amount of PEG6000 when applied to other lignocellulose substrates, such as the MSW taught by Puri et al., since Kumar et al. directly state that the same 0.3% PEG600 per g dry substrate is understood and reasonably expected to be an amount of PEG6000 expected to satisfactory reduce non-productive adsorption of enzyme.
	
Claims 1-3, 5, 12-16, 26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puri et al., Bharathiraja et al., Benson et al., Puri 2d and Wayman et al. as applied to claims 1-3, 5, 12-15, 26 and 30 above, and further in view of Frei (U.S. 5,100,066 A) as evidenced by Montella et al.
	Regarding claim 16, Puri et al. do not teach the methodology through which the taught MSW is produced.  Frei, abstract, teach “a method for processing domestic, industrial and other like waste with the production of a cellulose material.”  In particular, Frei, col. 2, ln. 51-53, teach “in mixed household refuse the proportion of paper (despite separate collection) amounts to 15 to 30% by weight,” wherein paper is well understood in the art to be a lignocellulose material.  See, e.g. Puri et al., page 3, left column, “MSW derived paper pulp showed a lignin concentration of 24%.” The description by Frei of household/domestic waste containing various solid materials (e.g. paper) is considered to be a description of municipal solid waste wherein domestic or household is a synonym for municipal in this context.

1. In the method for producing cellulose material from domestic and industrial waste by removing decomposable and non-decomposable contaminants from said waste during the steps of precomminution, magnetic separation, and air classification and fractionation, resulting in a light fraction comprising paper, textiles and plastic material [i.e. separating MSW into a first part comprising overs being mainly paper and other recyclable materials such as textiles and plastic], and a heavy fraction comprising minerals and moist organic substances [i.e. separating MSW into a second part comprising fines comprising mainly food as moist organic substances], the improvement which comprises the steps of:
a) washing the light fraction in a washing station to remove organic contaminants adhering to the light fraction,
b) contacting the washed light fraction with water at a temperature of about 30° C. to 50° C. in a pulper [i.e. pulping said overs] while rotating the water in the pulper to further comminute and dissolve paper contained in the light fraction producing individual cellulose fibers,
c) passing the contents of the pulper through a screen submerged in the water of the pulper to separate the light fraction into cellulose fibers and a ballast comprising textiles and plastic material [i.e. any contact of the pulped overs (contents of the pulper) with water is within the broadest reasonable interpretation of “washing said pulped overs”], and
d) removing the cellulose fibers from the pulper and pressing the water therefrom [i.e. obtaining a first cellulose-rich biomass wherein pressing water therefrom is part of a washing process].
	Puri et al. teach the hydrolysis of paper pulp obtained from MSW although Puri et al. do not teach the precise process through which such paper pulp is obtained. See Puri et al., Title.  As discussed, the domestic/household waste containing paper discussed by Frei is municipal solid waste.  Puri et al., for the reasons discussed above, teach a method of pulping paper separated from such waste to produce cellulose fibers (i.e. paper pulp) having all of the method steps directly recited in claim 16.  At the time of filing, the ordinarily skilled artisan would have been motivated to produce paper pulp derived from MSW using the methods of Frei since Puri et al. directly teach hydrolysis of paper pulp derived from MSW and i.e. cellulose fibers from a pulper) derived from MSW.  That is, any paper pulp derived from MSW to be used within the methods of Puri et al. must be produced by some method such that the ordinarily skilled artisan at the time of filing would have been motivated to utilize the methods of Frei discussed above in order to achieve the benefits of producing paper pulp derived from MSW that is a required material for the methods of Puri et al. 

Claims 1-3, 5, 12-15, 24, 26, 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puri et al., Bharathiraja et al., Benson et al., Puri 2d and Wayman et al. as applied to claims 1-3, 5, 12-15, 26 and 30 above, and further in view of Showmaker et al. (U.S. 2016/0333333 A1) as evidenced by Montella et al.
	As discussed, Puri et al. teach a method of producing sugars from MSW that can then be fermented to ethanol.  However, Puri et al. do not teach fermentation to produce other products including butanol.
	The specification, page 2, provides: “The invention also provides lignin-rich solids (referred to herein as "residual lignocellulosic biomass" or post hydrolysis solids (PHS), which terms are used interchangeably herein) obtainable by the method of the invention.” As discussed above, Puri et al. teach a “Two stage hydrolysis with intermediate wash step” in which a primary hydrolysis is performed on MSW pulp to produce sugars and a washed residue (i.e. residual lignocellulosic biomass) that is then subjected to a second stage hydrolysis to produce additional sugars that can be converted to a product such as ethanol by fermentation.  See Puri et al., page 9, left column. “The two-stage hydrolysis process developed could give an overall glucan conversion of 88%, with an average glucose concentration close to 8% in 4 days, thus providing an ideal starting point for ethanol fermentation.” Puri et al., abstract.  As such, the “washed residue” produced during the “Two stage hydrolysis with intermediate wash step” taught by Puri et al. is PHS as defined by the specification and recited in claim 24, wherein such “washed residue” to further hydrolyzed to produce additional sugars that can be converted to a fermentation product including ethanol.
	Showmaker et al., para. [0051] state a “mannan-containing cellulosic material is municipal solid waste (MSW).  Municipal Solid Waste (MSW) is commonly also  known as trash, garbage, refuse or et al. is 24% araban/galactan/mannan as to also be a mannan-containing cellulosic material. Puri et al., page 3, left column. Showmaker et al., abstract, relates to degradation of mannan-containing cellulosic material to produce a hydrolysate and to processes of producing a fermentation product therefrom.  “A fermentation product can be any substance derived from the fermentation.  The fermentation product can be, without limitation, an alcohol (e.g., arabinitol, n-butanol”). Showmaker et al., para. [0201].  “The fermentable sugars obtained from the hydrolyzed cellulosic material can be fermented by one or more (e.g., several) fermenting microorganisms  capable of fermenting the sugars directly or indirectly into a desired  fermentation product.” Showmaker et al., para. [0185].
	 Puri et al. do not teach that “washed residue” or PHS is converted into butanol.  However, Showmaker et al. teach that fermentable sugars from hydrolysis of a cellulosic material, specifically including MSW, can be fermented to any one of several products including butanol.  While Puri et al. teach specifically the fermentation of sugars obtained by hydrolysis of “washed residue” (i.e. PHS) to ethanol by fermentation, Showmaker et al. openly teach that fermentable sugars obtained from hydrolysis of cellulose materials including MSW can be advantageously fermented/converted to other products including butanol.  Therefore, at the time of filing the ordinarily skilled artisan would have been motivated to convert fermentable sugars obtained from MSW by any appropriate hydrolysis process, including as discussed above, to any valuable fermentation product taught to be advantageous in the prior art including butanol as taught by Showmaker et al. because Showmaker et al. has a direct teaching, suggestion or motivation to convert fermentable sugars obtained by hydrolysis of MSW to butanol.

Response to arguments
	Applicant argues:

    PNG
    media_image1.png
    237
    666
    media_image1.png
    Greyscale

	Puri et al. is concerned with the total amount of sugar conversion achieved, for which Puri et al. observes no specific advantage for the fed-batch or split batch process.  Benson et al., as discussed in the rejection, is concerned with decreasing of the time to reach conversion although the amount of sugar produced is not necessarily increased.  Reduction in the “overall time to reach conversion” is a distinct advantage taught by Benson et al. for the batch addition process described by Benson et al.  It is noted that Benson et al. relates to high-solids hydrolysis of cellulose substrates.  Benson et al., para. [0020].
	It is noted that Benson et al. teach that separate aliquots of substrate and enzyme be added every 80-105 minutes in order to achieve an increase in conversion time.  Since Puri et al. do not trial  separate aliquots of substrate and enzyme every 80-105 minutes, Puri et al. do not have any teachings, either affirmative or negative, regarding performing a fed-batch hydrolysis in such a manner.

	Applicant argues:

    PNG
    media_image2.png
    256
    644
    media_image2.png
    Greyscale

et al., page 3, left column.
	“The two-stage hydrolysis process developed could give an overall glucan conversion of 88%, with an average glucose concentration close to 8% in 4 days, thus providing an ideal starting point for ethanol fermentation with a likely yield of 4 wt%. This is a significant improvement over a single-step process.” Puri et al., abstract.  Puri et al., Table 1, shows that enzyme condition D (no enzyme addition to second stage fermentation) and condition E (enzyme addition to second stage fermentation) have a significant improvement over single stage hydrolysis as shown in condition A.
	As such, both the addition and non-addition of enzyme in a second stage hydrolysis has advantages over single-stage hydrolysis and has a further advantage of reduced cost (no need to supply additional β-glucosidase enzyme).  “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." MPEP 2123(II).  Here, Puri et al. cannot be considered to disparage the somewhat lower sugar production by “Condition D” in Table 1 since that embodiment also entails lower cost.  Regardless, Puri et al. do not teach away from “Condition D” in Table 1 since the same has distinct advantages of single-stage hydrolysis as taught by Puri et al.  

	Applicant argues:

    PNG
    media_image3.png
    258
    662
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    272
    666
    media_image4.png
    Greyscale

	Benson et al., para [0011], teach “The second step is to pretreat the biomass (prehydrolysis) usually with a unit operation called steam explosion. However, prehydrolysis can be chemical, physical or biological. Diverse techniques have been explored and described for the pretreatment of size-reduced biomass material with the aim of producing substrate that can be more rapidly and efficiently hydrolysed to yield mixtures of fermentable sugars.”
	As such, Benson et al. teach that pretreatment of a lignocellulose material is not limited to steam explosion (which is only a usual procedure) and encompasses “Diverse techniques” including chemical, physical or biological” treatments.  As such, Benson et al. does not teach that the specific pretreatment for the corn cob material employed in the working examples of Benson et al. limit all applications of the teachings of Benson et al. since Benson et al. explicitly teach that prehydrolysis or pretreatment includes “Diverse techniques.”  
et al., para. [0012], teach that “These approaches [to pretreatment] have in common the use of conditions and procedures which greatly increase the surface area to which aqueous reactants and enzymes have access,” such that Benson et al. teach that any pretreatment that increase surface area for enzyme access is appropriate and suitable.  Puri et al. teach such a pretreatment wherein MSW pulp is necessarily made by a process of pulping that increases surface area access for the enzyme including “mechanical dewatering.”  Puri et al., page 7, right column. That is, MSW pulp is not an untreated biomass but is rather a highly treated biomass created by pulping (i.e. paper pulping).  Puri et al. affirmatively demonstrate that this treatment is sufficient to allow for enzyme access to achieve 68% sugar conversion even in single stage hydrolysis and higher conversion when two stage hydrolysis is used.  See Puri et al., Table 1.  Puri et al. do not teach the precise procedures used to make the MSW pulp taught therein.  However, Frei (U.S. 5,100,066), claim 1, teaches that making a pulp produces “individual cellulose fibers,” which is within the scope of a “physical” pretreatment as discussed in Benson et al., para. [0011].
	Further, Puri et al. state that “mixing by tumbling allowed even distribution of the enzyme within the [MSW] pulp.” Puri et al., page 3, left column.  As such, Puri et al. describe that the MSW pulp taught therein (which is paper pulp, see Puri et al., title) has already been treated to allow “enzymes [to] have access” relative to the corresponding untreated product, which is wood.  As such, the MSW paper pulp taught by Puri et al. has received pretreatment consistent with the “Diverse techniques” taught by Benson et al. wherein Puri et al. affirmatively teach that such MSW paper pulp is suitable for enzymatic treatment.  It is noted that the rejection is based upon hydrolysis of MSW pulp with the same enzymes (Cellic Ctec3®) already demonstrated to hydrolyze the same MSW pulp such that there is no uncertainty regarding the ability to hydrolyze MSW pulp using such enzymes.
As such, Benson et al. does not teach any necessity for pretreatment of a biomass necessarily being grinding the biomass to 0.5 to 1 cm3 particles as argued by applicant. Further, Puri 2d, pages 102 and 132, teach that milling is disadvantageous for enzymatic hydrolysis of MSW pulp such that an ordinarily skilled artisan at the time of filing would not have been motivated to apply milling to MSW pulp. Rather, Benson et al. expressly teaches that any technique that increases surface area to which aqueous reactants and enzymes have access” is appropriate which includes pre-pulped MSW pulp as et al.  Again, Puri et al. affirmatively teach that the MSW pulp taught therein has received appropriate treatment to allow for enzymes to have access for hydrolysis as discussed above.
	It is noted that the specification employs MSW pulp as a “lignocellulosic biomass.”  Specification, page 15, lines 11-15.  As such, MSW pulp as commonly understood in the art prior to any further pretreatments or treatments is considered to meet the claim features of a lignocellulosic biomass that is not pretreated by milling or treatments that require temperature above 130[Symbol font/0xB0]C, a pressure above 110 kPa or the use of a strong acid or strong base, unless such MSW pulp is actually subjected to one of these treatments.

	Applicant argues:
    PNG
    media_image5.png
    274
    652
    media_image5.png
    Greyscale

	Puri 2d, as discussed above, affirmatively teaches that grinding/milling is disadvantageous for enzymatic hydrolysis of MSW pulp.  It is noted that claim 1 is not limited to MSW pulp and there is no evidence of record that grinding/milling is disadvantageous for hydrolysis of lignocellulosic biomass, generally.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., no mild alkali treatment, no pretreatment at all) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Rather, claim 4 directly requires a pre-treatment.


	Applicant argues:

    PNG
    media_image6.png
    255
    643
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    246
    636
    media_image7.png
    Greyscale

et al.  As such, a prehydrolysate is substrate that is suitable for enzymatic hydrolysis.  Benson et al., para. [0008], states such biomass materials include “municipal paper waste” (i.e. MSW pulp), which is a prehydrolysate until it is subjected to enzymatic hydrolysis.  Puri et al. teach a MSW pulp that is enzymatically hydrolysable and is therefore a prehydrolysate feed within the teachings of Benson et al. 
	Further, Puri et al. teach a MSW pulp (i.e. a prehydrolysate in accordance with the teachings of Benson et al. that is treated by pulping as to be suitable for enzymatic hydrolysis) that does not appear to be prepared by milling, a pressure above 110 kPa or the use of a strong acid or strong base, wherein using such MSW pulp as taught by Puri et al. without change or modification is not an inventive activity since no change to such MSW pulp is made prior to enzymatic treatment.
	Further, it is noted that the techniques disclosed by Puri et al. employing a second stage hydrolysis without modification at least reduces feedback inhibition (The system above works to alleviate product [i.e. feedback] inhibition.” Puri et al., page 4, left column).  Benson et al. expressly teach that multiple aliquot addition is expected to decrease conversion time for lignocellulosic materials and demonstrate the same. “We have previously found that small sequential additions of new feed and enzymes carried out on a regular basis gave much faster hydrolysis than adding the total mass of feed and enzymes in one addition.” Benson et al., para. [0068].  “Obviousness does not require absolute predictability.” MPEP 2143.02.


Conclusion
Puri 2d is cited to specifically address applicant’s amendment to claim 1 to exclude “milling,” which was added to the claims for the first time in the amendment dated 11/24/2021.
Wayman et al. is cited to specifically address applicant’s amendment to claim 1 to require “more than two aliquot additions,” which was added to the claims for the first time in the amendment dated 11/24/2021 where claim 14 in the claim set dated 04/20/2021 did not require “more than two aliquot additions.”
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652    

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652